UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-17861 UNILENS VISION INC. (Exact name of registrant as specified in its charter) Delaware 27-2254517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10431 72nd Street North, Largo, Florida 33777-1511 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (727)544-2531 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Accelerated filer¨ Non-acceleratedfiler¨ Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesþNo As of February14, 2014 there were 1,750,832 outstanding shares of common stock. 1 UNILENS VISION INC. FORM 10-Q For the Quarterly Period Ended December 31, 2013 INDEX Page Part I. Financial Information Item 1. Unaudited Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income and Changes in Accumulated Deficit 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 11 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II. Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 Table of Contents PART I  FINANCIAL INFORMATION Item1  Unaudited Financial Statements Unilens Vision Inc. Condensed Consolidated Balance Sheets December 31, 2013 (Unaudited) and June 30, 2013 December 31, 2013 June 30, 2013 ASSETS Current Cash and cash equivalents $ 30,809 $ 140,182 Accounts receivable, net of allowance of $65,613 and $71,979 at December 31, 2013 and June 30, 2013, respectively 653,373 740,040 Royalties and other receivables 466,716 474,547 Inventories 853,027 786,016 Prepaid expenses 137,847 53,272 Income taxes receivable 72,913 211,952 Deferred loan costs  current 14,105 11,853 Deferred tax asset  current 126,300 133,100 Total current assets 2,355,090 2,550,962 Property, plant, and equipment, net of accumulated depreciation of $5,184,189 and $5,079,025 at December 31, 2013 and June 30, 2013, respectively 978,800 959,466 Deferred loan costs 81,102 34,308 Other assets 533,757 563,271 Total assets $ 3,948,749 $ 4,108,007 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ 472,355 $ 532,891 Accrued wages and employee benefits 211,587 287,455 Deferred income 428,057 503,540 Other accrued liabilities 64,551 60,955 Line of credit 99,964 100,000 Note payable  current 826,494 700,000 Total current liabilities 2,103,008 2,184,841 Accrued wages and employee benefits 121,087 124,561 Note payable  long-term 4,822,814 2,041,667 Deferred tax liability 305,700 239,300 Total liabilities 7,352,609 4,590,369 Stockholders deficit Capital stock Preferred shares, par value $0.001 per share; 3,000,000 shares authorized; no shares issued and outstanding - - Common shares, par value $0.001 per share; 30,000,000 shares authorized; shares issued and outstanding 1,750,832 and 2,369,354 1,751 2,369 Additional paid-in capital 17,129,212 20,286,663 Deficit (20,534,823) (20,771,394) Total stockholders deficit (3,403,860) (482,362) Total liabilities and stockholders deficit $ 3,948,749 $ 4,108,007 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 Table of Contents Unilens Vision Inc. Condensed Consolidated Statements of Income and Changes in Accumulated Deficit For Three and Six Months Ended December 31, 2013 and 2012 (Unaudited) Three Months Ended December 31, Three Months Ended December 31, Six Months Ended December 31, Six Months Ended December 31, 2013 2012 2013 2012 Revenues: Sales $ 1,430,042 $ 1,429,475 $ 3,009,247 $ 2,939,129 Royalty income 586,660 582,574 1,066,274 1,111,531 Total revenues 2,016,702 2,012,049 4,075,521 4,050,660 Operating costs and expenses: Cost of sales 918,848 899,696 1,889,867 1,790,462 Sales and marketing 376,012 384,083 752,286 755,038 Administration 325,150 301,423 682,935 647,091 Research and development 22,736 20,446 44,158 40,460 Total operating costs and expenses 1,642,746 1,605,648 3,369,246 3,233,051 Operating income 373,956 406,401 706,275 817,609 Other non-operating items: Other income 2,919 1,526 6,771 3,156 Net interest expense (58,226) (29,086) (84,789) (60,143) Total other non-operating items: (55,307) (27,560) (78,018) (56,987) Income before income tax expense 318,649 378,841 628,257 760,622 Income tax expense 111,230 124,906 206,277 251,683 Net income for the period 207,419 253,935 421,980 508,939 Deficit, beginning of period (20,663,454) (21,029,152) (20,771,394) (21,177,535) Dividends paid (78,788) (106,621) (185,409) (213,242) Deficit, end of period $ (20,534,823) $ (20,881,838) $ (20,534,823) $ (20,881,838) Net income per common share: Basic $ 0.12 $ 0.11 $ 0.20 $ 0.21 Diluted $ 0.12 $ 0.11 $ 0.20 $ 0.21 Weighted average number of common shares outstanding during the period: Basic 1,777,724 2,369,354 2,073,539 2,369,354 Effect of dilutive options - Diluted 1,777,724 2,369,354 2,073,539 2,369,354 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Table of Contents Unilens Vision Inc. Condensed Consolidated Statements of Cash Flows For Six Months Ended December 31, 2013 and 2012 (Unaudited) Six Months Ended December 31, 2013 Six Months Ended December 31, 2012 Cash Flows from Operating Activities Net income for the period $ 421,980 $ 508,939 Items not affecting cash: Depreciation and amortization 105,164 96,649 Deferred tax (benefit) expense 73,200 (23,700) Purchase of fitting sets and cabinets net of amortization (32,129) 0 Change in working capital items (104,017) 46,414 Net cash provided by operating activities 464,198 628,302 Cash Flows from Investing Activities Purchase of property, plant and equipment and other assets (82,163) (92,644) Net cash used in investing activities (82,163) (92,644) Cash Flows from Financing Activities Repayment of borrowings under term loan (311,150) (350,000) Net repayments under line of credit (36) (81,441) Borrowings under amended term loan 3,218,791 0 Loan refinancing costs (55,535) 0 Common stock repurchased (3,158,069) 0 Common stock dividends paid (185,409) (213,242) Net cash used in financing activities (491,408) (644,683) Change in cash and cash equivalents during the period (109,373) (109,025) Cash and cash equivalents, beginning of period 140,182 374,977 Cash and cash equivalents, end of period $ 30,809 $ 265,952 Supplemental cash flow disclosure information: Cash paid during the period for interest $ 64,694 $ 54,736 Cash paid during the period for income taxes $ 209,000 $ 236,000 Cash received during the period from income tax refund $ 214,963 $ 0 Non-cash disclosure of financing activities: During the three months ended December 31, 2013 the Company reclassed approximately $42,000 of manufacturing equipment from other assets to property, plant and equipment. The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial StatementsDecember 31, 2013 (Unaudited) Note 1  Basis of Presentation and Consolidation Basis of Presentation Unilens Vision Inc. operates through our wholly-owned subsidiary, Unilens Corp. USA, located in Largo, Florida. The accompanying consolidated financial statements (the Financial Statements) for the interim periods ended December 31, 2013 and 2012 (the Interim Period) are i) prepared on the basis of accounting principles generally accepted in the United States, ii) conform in all material respects with accounting principles generally accepted in Canada, and iii) are unaudited, but in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial position, operations, and changes in financial results of the Interim Period. The Financial Statements are not necessarily indicative of the results to be expected for the full year. The Financial Statements do not contain the detail or footnote disclosure concerning accounting policies and other matters which would be included in full year financial statements, and therefore should be read in conjunction with our audited financial statements for the year ended June 30, 2013. Additional information concerning us is contained in the Management Discussion and Analysis included in this quarterly report. Basis of Consolidation These consolidated financial statements include the accounts of Unilens Vision Inc. and its wholly-owned subsidiary, Unilens Corp. USA and its wholly-owned subsidiary, Unilens Vision Sciences Inc. All significant intercompany transactions and balances have been eliminated in consolidation. Note 2  Stock-Based Compensation, Stock Options and Stock Stock-based payments are recorded using the fair value method of accounting for stock options. There was no stock compensation expense attributable to stock options charged against income for the fiscal quarters ended December 31, 2013 and 2012, since no options were granted during such periods and all options outstanding at the beginning of such periods were fully vested. Stock Option Plan and Stock Options We have adopted a stock option plan (the Stock Option Plan). The purpose of the Stock Option Plan is to advance the interests of the Company by providing directors, officers, employees and consultants with a financial incentive for the continued improvement in the performance of the Company and encouragement for them to remain with the Company. The term of any option granted under the Stock Option Plan may not exceed 10 years.The exercise price of each option must equal or exceed the market price of our stock as calculated on the date of grant. The maximum number of our common shares reserved for issuance under the Stock Option Plan cannot exceed 10% percent of our issued and outstanding common shares. Options, in general, vest immediately except options granted to consultants performing investor relations activities vest at a minimum over a period of at least 12 months, 25% at the end of each three-month period. No more than 5% of our issued and outstanding capital stock may be granted to any one individual in any twelve-month period and no more than 2% of our issued and outstanding capital stock may be granted to any one consultant in any twelve-month period. At the annual general meeting held on March 25, 2010, the stockholders approved the Unilens Incentive Stock Option Plan. The initial maximum number of shares reserved for option grants under the Stock Option Plan is 236,935. 6 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)December 31, 2013 (Unaudited) The following table describes the number and the exercise price of options that have been granted, exercised, or cancelled under the Stock Option Plan approved on March 25, 2010 during the six month period ended December 31, 2013: Number of Options Weighted Average Exercise Price Weighted Average Remaining Life Outstanding, beginning of year 140,000 $4.83 6.67 Years Exercised - Granted Directors/Employees - Consultants - Sub-total granted - Expired/cancelled - Outstanding, end of period 140,000 $4.83 6.17 Years Options exercisable, end of period 140,000 $4.83 6.17 Years As of December 31, 2013 we have 140,000 options outstanding and an additional 96,935 options available for future grants under the existing Incentive Stock Option Plan. There was no cash proceeds, related to options exercised during the six months ended December 31, 2013, as no options were exercised. We use the Black-Scholes pricing model to estimate the fair value of stock-based awards. The expected volatilities are based on the historical volatility of our stock price. Historical data is used to estimate option exercises and employee terminations within the valuation model. The expected term of options granted is based on historical exercise patterns of employees and represents the period of time that options granted are expected to be outstanding. The risk-free interest rate for periods within the contractual life of the option is based on the U S Treasury yield curve in effect at the time of the grant. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. As of December 31, 2013 the aggregate intrinsic value of options outstanding and options exercisable were both zero since the closing price of our common shares on the closest date to December 31, 2013 of $4.75 were less than the exercise price. Note 3  Income per Common Share Basic income per common share is calculated by dividing the income for the period by the weighted-average number of common shares outstanding during the period. Diluted income per common share is calculated using the treasury stock method. Under the treasury stock method, the weighted average number of common shares outstanding used for the calculation of diluted income per share assumes, that the proceeds to be received on the exercise of dilutive stock options and warrants are used to repurchase common shares at the average market price during the period. 7 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)December 31, 2013 (Unaudited) Note 4  Inventories As of December 31, 2013 As of June 30, 2013 Raw materials $ 279,345 $ 297,658 Work in progress 38,099 39,141 Finished goods 548,673 463,424 866,117 800,223 Less allowance for obsolescence 13,090 14,207 $ 853,027 $ $ 786,016 Note 5  Supplemental Disclosure with Respect to Cash Flows Six Months Ended December 31,2013 Six Months Ended December 31,2012 Cash provided by (used in): Accounts and royalties and other receivables $ 94,498 $ 230,714 Inventories (67,011) (190,392) Prepaid expenses and other assets (58,777) (94,684) Accounts payable and accrued liabilities (211,766) 61,394 Income taxes receivable 139,039 39,382 Change in working capital items $ (104,017) $ 46,414 8 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)December 31, 2013 (Unaudited) Note 6  Revenue Information All of our assets and operations are located in the United States in one business segment. Our revenues are derived from royalty income received from our exclusive agreement with Bausch + Lomb Incorporated (Bausch + Lomb), for the use of our patented multifocal designs and technology, and from sales from our specialty optical lens business, which manufactures and distributes optical products that use our proprietary design and manufacturing technology. Sales from our specialty optical lens business come from the following lens categories, for the three and six months ended December 31, 2013 and 2012: Three Months EndedDecember 31, 2013 Three MonthsEndedDecember 31,2012 Six Months Ended December 31, 2013 Six Months Ended December 31,2012 Disposable lenses $ 771,251 $ 763,469 $ 1,611,161 $ 1,584,194 Custom soft lenses 488,033 450,216 1,019,909 921,820 Gas permeable lenses 76,751 90,528 158,470 172,295 Replacement and other lenses 94,007 125,262 219,707 260,820 Total sales $ 1,430,042 $ 1,429,475 $ 3,009,247 $ 2,939,129 Note 7  Term Loan and Line of Credit On May 23, 2012, the Company closed on a $3,500,000 5-year term loan facility and a $1,500,000 line of credit with Hancock Bank, which replaced the term loan facility and line of credit entered into with Regions Bank, on January 20, 2010, for the common stock repurchase of 2,188,861 shares of common stock at $3.15 per share from its then largest stockholder. On October 4, 2013, the Company repurchased 618,522 shares of its common stock, representing approximately 26% of its total shares outstanding, from its largest outside stockholder, Baker Street Capital L.P. The aggregate purchase price was approximately $3.1 million, or $4.97 per share. The repurchased shares were returned to the Companys treasury and subsequently cancelled, leaving 1,750,832 shares outstanding. The Company funded the 618,522 common stock share repurchase through a $3,300,000 expansion and modification of the existing term loan and line of credit provided by Hancock Bank. The term loan facility is amortized over a longer seven-year period, and the line of credit is reduced to a maximum of $750,000. Both the term loan and line of credit bear interest at a floating rate of 30-day LIBOR plus 3.5%. Additional costs related to the expansion of the Hancock Bank term loan facility and line of credit, were $55,535, this, along with remaining unamortized loan costs are being amortized over the life of the amended 7-year term loan facility. The minimum existing monthly principal payments under the Hancock Bank term loan facility are $68,075, plus accrued interest. In addition to monthly principal payments, there is an Excess Earnings Recapture Covenant which could require principal term loan principal prepayments by an amount equal to fifty percent of excess cash flow after taxes and dividends based on a Debt Service Coverage Ratio of 1.50 to 1.00. Monthly interest only payments are due under the Hancock Bank line of credit, with the maximum borrowings at any time not to exceed the lesser of (i) $750,000 or (ii) a sum equal to 85% of Eligible royalty receivables, plus 75% of Eligible Accounts Receivables plus 50% of Eligible Raw Material and Finished Goods Inventory. The maximum borrowing amount under this line of credit facility at December 31, 2013 was $750,000. The line of credit is renewed annually and matures on February 1, 2015. The term loan and the line of credit are secured by a security interest in favor of Hancock Bank in our inventory, accounts receivable, general intangibles, cash and principal United States patent. Under the term loan facility and the line of credit, the Company is required to meet customary covenants regarding, among other things, tangible net worth, debt service coverage ratio, dividend distributions and the requirement of lender consent for significant transactions such as mergers, acquisitions, dispositions and other financings. The Company was in compliance with all financial covenants, there were no additional term loan principal prepayments due, and there was an outstanding balance of $99,964 on the Hancock Bank line of credit, and $5,649,308 outstanding on the term loan at December 31, 2013. 9 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)December 31, 2013 (Unaudited) Note 8  Other Assets The Company provides optometric practitioners with in-office trial lenses to use in marketing programs to facilitate efficient and convenient fitting of contact lenses on their patients. These lenses are provided in fitting sets with our C-Vue trial lenses stored in a sturdy cabinet with the Unilens logo on it. We record the costs associated with the original fitting sets and cabinets to other long-term assets on our Condensed Consolidated Balance Sheet. We amortize such costs over their estimated useful lives to selling, general and administrative expense on our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit. At December 31, 2013 unamortized costs associated with the original fitting sets and cabinets, included in other long-term assets was $381,971. Note 9  Recent Accounting Standards Recent codified pronouncements by the FASB are not believed by management to have a material impact on the Companys present or future financial statements. Note 10  Subsequent Events On February 4, 2014, our Board of Directors declared our regular quarterly cash dividend, at the rate of $0.045 per common share, payable February 28, 2014, to stockholders of record at the close of business on February 14, 2014. This is the 30th consecutive quarterly cash dividend declared. 10 Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors Unilens Vision Inc. Largo, Florida We have reviewed the accompanying condensed consolidated balance sheet of Unilens Vision Inc. as of December 31, 2013 and the related condensed consolidated statements of income and changes in accumulated deficit for the three and six month periods ended December 31, 2013 and 2012 and the condensed consolidated statements of cash flows for the six month periods ended December 31, 2013 and 2012. These condensed consolidated financial statements are the responsibility of the management of Unilens Vision Inc. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Unilens Vision Inc. as of June 30, 2013 and the related consolidated statements of income, stockholders deficit, and cash flows for the year then ended (not presented herein); and in our report dated September 30, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of June 30, 2013 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Warren Averett, LLC Warren Averett, LLC Tampa, Florida February 14, 2014 11 Table of Contents Item2  Managements Discussion & Analysis of Financial Condition and Results of Operations The following management discussion and analysis (MDA) provides information on the activities of Unilens Vision Inc. and should be read in conjunction with our quarterly condensed consolidated financial statements and notes thereto for the three and six months ended December 31, 2013 (the Financial Statements), as well as our Annual Report on Form 10-K for the fiscal year June 30, 2013, filed with the Securities and Exchange Commission. The Financial Statements have been prepared in United States dollars and in conformity with United States generally accepted accounting principles (US GAAP). Unless otherwise indicated, all dollar amounts disclosed in this MDA are expressed in United States Dollars. Operating results are not necessarily indicative of results that may occur in future periods. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. The actual results may differ materially from those anticipated in the forward-looking statements as a result of many factors including, but not limited to, those set forth under Cautionary Statement About Forward-Looking Statements and Risk Factors in Item 1A. included in our Annual Report on Form 10-K. All forward-looking statements included in this document are based on the information available to us on the date of this document and we assume no obligation to update any forward-looking statements contained in this Quarterly Report on Form 10-Q. Overview We license, manufacture, distribute and market specialty optical lens products using our proprietary design and manufacturing technology. Our products are sold primarily in the United States solely to eye care professionals through in house sales representatives and a network of distributors. Our lens products are marketed as a family of specialty vision correction products that can serve the majority of the populations vision correction needs. Our specialty optical lens business is divided into four categories: (i) disposable lenses; (ii) custom soft lenses; (iii) gas permeable lenses; and (iv) replacement and other lenses. During both the three and six months ended December 31, 2013 the Companys C-Vue disposable products accounted for approximately 54% of sales. Sales of our specialty optical lens products accounted for the largest percentage of our total revenues, constituting approximately 71% and 74% while royalty income derived from our exclusive license of our patented multifocal design to Bausch + Lomb was approximately 29% and 26% during the three and six months ended December 31, 2013. Economic conditions in the United States have restrained our growth. We are however optimistic about the long-term outlook for the contact lens market and the specialty contact lens market, in particular. Market demographics indicate that specialty contact lenses will continue to be the fastest growing segment of the contact lens market. Specialty contact lenses include multifocal, toric, toric multifocal and cosmetic lenses. We believe that our specialty disposal and custom soft lenses will grow over time due to market demographics favoringspecialty lenses and our patented multifocal technology. We believe market demographics favoring specialty contact lenses will continue to drive our revenue and earnings. In February 2013, we launched our silicone hydrogel disposable C-Vue® HydraVUE Multifocal contact lens for monthly replacement. The new product incorporates our highly developed, world-class patented multifocal design technology in a silicone hydrogel material, which offers the benefit of higher oxygen transmissibility for better eye health. In January 2011, we launched our C-VUE Advanced ® HydraVUE line of silicone hydrogel custom contact lenses for monthly replacement. They are completely customizable, and feature a risk-free trial program, and sales have grown steadily during the 2012 and 2013 fiscal years and into the first half of the 2014 fiscal year. 12 Table of Contents A significant portion of our net income is derived from our exclusive license with Bausch + Lomb and such royalty income is a major component of our profitability. In April 2013, we announced that, we had extended our license agreement with Bausch + Lomb. The amended agreement continues to cover the exclusive worldwide license for our multifocal technology and in addition grants Bausch + Lomb an exclusive worldwide license for our new multifocal technology.Under the terms of the arrangement, existing royalty rates will remain in effect and will apply for both technologies. Bausch + Lomb most recently introduced the PureVision® 2 for Presbyopia in the US, and previously in certain European markets.The new addition to the PureVision portfolio incorporates Bausch + Lombs own innovative lens technology, using certain licensed elements of our next generation technology. We expect that this new contact lens offering by Bausch + Lomb will help grow our future royalty income. However, there can be no assurance, that such royalty income from Bausch + Lomb will grow or that Bausch + Lomb will continue to sell products in the future utilizing our technology. The contact lens market is highly competitive.We compete with industry leaders, such as Vistakon, Inc. a unit of Johnson and Johnson Vision Care, Inc., Bausch + Lomb, a unit of Valeant Pharmaceuticals International Inc., Alcon Laboratories, Inc., a division of Novartis AG, and Cooper Vision, Inc. a unit of Cooper Vision Companies, Inc.Our ability to compete successfully is dependent in part on eye care professionals perceptions of product quality, product development, technical innovation, and price. We have a supply agreement with one supplier for the manufacture of our molded C-Vue multifocal lens. This agreement was amended in February 2013 to include silicone hydrogel multifocal lenses. Together these lenses account for a significant portion of our sales (approximately 46% during the 2014 second quarter). The agreement is renewable from year to year and is terminable pursuant to customary termination clauses. Although to date the supplier has met our requirements, there can be no assurance that it will continue to meet its obligations under our agreement or as to any renewal of our supply agreement. Second Quarter Highlights · Sales for the second quarter of fiscal 2014 were $1.4 million, flat when compared to the second quarter of fiscal 2013. Disposal lens sales increased 1.0% while the custom soft lens sales category increased 8.4%. · Royalty revenue improved for the first time in the last six quarters, showing a modest increase 0.7% compared to the second quarter of fiscal 2013, resulting in a total revenue increase of 0.2% to $2.0 million. · Operating expenses increased 2.5% compared to the second quarter of fiscal 2013, primarily due to increases in administration expenses from expense timing differences. · Interest expense doubled when compared to the second quarter of fiscal 2013, due to higher debt levels from the stock repurchase in early October 2013. · Operating income decreased 8.0% compared to the second quarter of fiscal 2013. · Earnings per share were $0.12 compared to $0.11 in the second quarter of fiscal 2013 on lesser shares due to the stock repurchase. · Paid our 29th consecutive quarterly dividend, at $0.045 per share in November 2013. On February 4, 2014 we declared our 30th consecutive quarterly dividend, at an annual rate of $0.18 per share or $0.045 per share quarterly, a dividend yield of 3.4% based on the January month end closing price of $5.32. Results of Operations The following table sets forth, for the periods indicated, certain data derived from our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit and certain of such data expressed as a percentage of total revenues: Three Months Ended December 31 Six Months Ended December 31 2013 2012 2013 2012 $ % ofRevenues $ % ofRevenues $ % ofRevenues $ % ofRevenues Revenues 2,016,702 100.0 2,012,049 100.0 4,075,521 100.0 4,050,660 100.0 Operating costs and expenses 1,642,746 81.5 1,605,648 79.8 3,369,246 82.7 3,233,051 79.8 Operating income 373,956 18.5 406,401 20.2 706,275 17.3 817,609 20.2 Other non-operating items (55,307) (2.7) (27,560) (1.4) (78,018) ( 1.9) (56,987) (1.4) Income before income tax expense 318,649 15.8 378,841 18.8 628,257 15.4 760,622 18.8 13 Table of Contents The following table sets forth, for the periods indicated, certain data derived from our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit and certain of such data expressed as a percentage of sales: Three Months Ended December 31 Six Months Ended December 31 2013 2012 2013 2012 $ % of Sales $ % of Sales $ % of Sales $ % of Sales Sales 1,430,042 100.0 1,429,475 100.0 3,009,247 100.0 2,939,129 100.0 Cost of sales 918,848 64.3 899,696 62.9 1,889,867 62.8 1,790,462 60.9 Sales and marketing 376,012 26.3 384,083 26.9 752,286 25.0 755,038 25.7 Administration 325,150 22.7 301,423 21.1 682,935 22.7 647,091 22.0 Research and development 22,736 1.6 20,446 1.4 44,158 1.5 40,460 1.4 Second Quarter During the three months ended December 31, 2013 (the Current Quarter) we earned income before tax of $318,649 compared to income before tax of $378,841 for the three months ended December 31, 2012 (the Prior Quarter). The decrease in income before tax during the Current Quarter of $60,192 was primarily from, (i) a decrease in gross margin of $18,585, primarily from one-time manufacturing repairs during the quarter (ii) excluding cost of sales, an increase in expenses of $17,946 as described below, (iii) an increase in other items primarily interest expense, and other income of $27,747 and (iv)a slight increase in royalty income from Bausch + Lomb of $4,086 to $586,660 in the Current Quarter as compared to $582,574 in the Prior Quarter, the first quarterly increase in the last year and a half. After recording income tax expense of $111,230, we had net income of $207,419 or $0.12 per diluted share for the Current Quarter. In comparison, in the Prior Quarter we had net income of $253,935 or $0.11 per diluted share after recording income tax expense of $124,906. The number of diluted shares for the Current Quarter, after the 618,522 common stock repurchase was 1,777,724 compared to 2,369,354 in the Prior Quarter. Sales during the Current Quarter were $1,430,042 an increase of $567, as compared to sales of $1,429,475 during the Prior Quarter. The disposable lens category increased by 1.0% as sales of our of our new silicone hydrogel disposable C-Vue HydraVUE lens launched at the end of February 2013, helped stabilize the category, offsetting the decrease in our older C-Vue disposable multifocal lenses which continue to be affected by competition from newer competitor product offerings and promotional programs. Our custom soft lens category increased by 8.4%, primarily due to increased demand for our C-Vue Advanced® HydraVUE line of silicone hydrogel custom contact lenses for monthly replacement, launched almost two years ago in January of 2011. Our gas permeable lens category decreased l5.2% primarily due to the continued overall decline in gas permeable fits in the contact lens industry. The replacement and other lens category decreased 25.0% due to the expected decline in product lines that are nearing the end of their life cycle. Gross margin was down 1.3% at 35.8% in the Current Quarter compared to 37.1% in the Prior Quarter due primarily to a one-time manufacturing repair costs, offset some by manufacturing improvements implemented a year ago, and product mix. During the Current Quarter, as compared to the Prior Quarter, expenses increased 2.5% or $17,946. As a percentage of sales, expenses increased 1.2%, to 50.6% compared to 49.4% in the Prior Quarter. Administrative expenses increased $23,727 primarily from the timing of tax accounting fees in the second quarter this year which occurred in the third quarter last year, and from increases in consulting and legal fees offset by lower rental expense. Sales and marketing expenses decreased $8,071 primarily due to decreases in payroll mainly sales commissions paid and related expenses, while research and development expenses increased $2,290 during the Current Quarter, as compared to the Prior Quarter. 14 Table of Contents We record income tax and income taxes payable at the statutory rates. During the Current Quarter and the Prior Quarter we recorded income tax expense of $111,230 and $124,906, respectively. The effective tax rate for the Current Quarter and Prior Quarter was 34.9% and 33.0%, respectively Six Months During the six months ended December 31, 2013 (the Current Year) we earned income before tax of $628,257 compared to income before tax of $760,622 for the six months ended December 31, 2012 (the Prior Year). The decrease in income before tax during the Current Year of $132,365 was from the decrease in royalty income from Bausch + Lomb of $45,257 to $1,066,274 in the Current Year as compared to $1,111,531 in the Prior Year, (ii) a decrease in gross margin of $29,287 from one-time manufacturing repair costs during the second quarter (iii) excluding cost of sales, an increase in expenses of $36,790 as described below, and (iv) a increase in other items primarily interest expense, and other income of $21,031. After recording income tax expense of $206,277, we had net income of $421,980 or $0.20 per diluted share for the Current Year. In comparison, in the Prior Year we had net income of $508,939 or $0.21 per diluted share after recording income tax expense of $251,683. The number of diluted shares for the Current Year, after the 618,522 common stock repurchase was 2,073,539 compared to 2,369,354 in the Prior Year. Sales during the Current Year were $3,009,247, an increase of $70,118 (2.4%), as compared to sales of $2,939,129 during the Prior Year. The disposable lens category increased 1.7% as sales of our of our new silicone hydrogel disposable C-Vue HydraVUE lens continue to help stabilize the category, offsetting the decrease in our older C-Vue disposable multifocal lenses which continue to be affected by competition from newer competitor product offerings and promotional programs. Our custom soft lens category increased by 10.6%, primarily due to increased demand of our new C-Vue Advanced® HydraVUE line of silicone hydrogel custom contact lenses for monthly replacement. Our gas permeable lens category decreased 8.0% primarily due to the continued overall decline in gas permeable fits in the contact lens industry. The replacement and other lens category decreased as expected by 15.8% due to the expected decline in product lines that are nearing the end of their life cycle, offset some by sales increases for Unilens replacement products due to the discontinuation of replacement lens products from several of our competitors. Gross margin was down 1.9% at 37.2% in the Current Quarter compared to 39.1% in the Prior Quarter due primarily to the second quarter one-time manufacturing repair cost, offset some by manufacturing improvements implemented a year ago and product mix. During the Current Year, as compared to the Prior Year, expenses increased 2.6% or $36,790. Administrative expenses increased $35,844, primarily from the timing of tax accounting fees in the second quarter this year which occurred in the third quarter last year, and from increases in consulting and legal fees offset by lower rental expense. Sales and marketing expenses decreased $2,752 primarily due to decreases in payroll mainly sales commissions paid and related expenses, while research and development expenses increased $3,698 during the Current Year, as compared to the Prior Year. We record income tax and income taxes payable at the statutory rates. During the Current Year and the Prior Year we recorded income tax expense of $206,277 and $251,683, respectively. The effective tax rate for the Current Year and Prior Year was 32.8% and 33.1%, respectively Liquidity and Capital Resources Cash and cash equivalents were $30,809 at December 31, 2013 compared to $ 140,182 at June 30, 2013. The following is a summary of the change in our cash and cash equivalents: December 31, 2013 2012 Net cash provided by operating activities $ 464,198 $ 628,302 Net cash used in investing activities (82,163) (92,644) Net cash used in financing activities (491,408) (644,683) Net decrease in cash and cash equivalents $ (109,373) $ (109,025) 15 Table of Contents As of December 31, 2013, we had working capital of $252,082 representing a decrease of $114,039 from our working capital at June 30, 2013. The decrease in working capital were primarily due to decreases in accounts receivable and income taxes receivables, and additional current borrowings from the amended term loan, offset by increases in prepaid expenses and inventory. During the six months ended December 31, 2013, we generated $464,198 positive cash from operations representing a decrease of $164,104 from $628,302 generated during the Prior Year. The decrease was primarily from decreases in accounts payable and accrued expenses and a smaller decrease in accounts receivable offset by smaller increases in inventory and other assets and the income tax refund received. Investing activities for the Current Year were for the purchase of capital additions. Cash used for these capital additions was $82,163 a decrease of $10,481 from $92,644 cash capital additions in the Prior Year. Total capital additions in the Current Year, including non-cash additions of $42,335 are for manufacturing equipment, the web site shopping cart project and capitalized process improvement and leasehold improvements. The total capital additions in the Prior Year were primarily for manufacturing equipment and capitalized process improvement and leasehold improvements. Financing activities during the Current Year consisted of the October 4, 2013 funding of the 618,522 common stock share repurchase with a $3,300,000 expansion and modification of the existing term loan provided by Hancock Bank. The expanded term loan facility now has monthly principal payments of $68,075, amortizes over a longer seven-year period, bears interest at a floating rate of 30-day LIBOR plus 3.5% and continues to be secured by certain assets of the Company. During the Current Year principal repayments were $311,150 on the term loan facility and $36 on the line of credit, compared to term loan and line of credit repayments of $350,000 and $81,441 in the Prior Year. In addition financing activities in the Current Year and Prior Year include payments of $185,409 and 213,242, respectively for dividends to our stockholders. There was $209,000 cash income taxes paid during the Current Year compared to $236,000 paid in the Prior Year. An addition, an income tax refund was received in the Current Quarter for $214,963. Critical Accounting Policies & Estimates This Managements Discussion and Analysis is based upon our condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make certain estimates and apply judgment. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the consolidated financial statements are prepared. On a regular basis, we review our accounting policies and how they are applied and disclosed in our consolidated financial statements. While we believe the historical experience, current trends and other factors considered, support the preparation of our consolidated financial statements in conformity with generally accepted accounting principles, actual results could differ from our estimates, and such differences could be material. There have been no changes to our critical accounting policies during the six months of fiscal 2014. For a further discussion of the judgments we make in applying our accounting policies, see Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations, in our 2013 Form 10-K. Item 3  Quantitative and Qualitative Disclosures about Market Risk Our market risks in the normal course of business are related to changes in interest rates, which at December 31, 2013 are similar to those disclosed in the 2013 Annual Report on Form 10-K. 16 Table of Contents Item 4  Controls and Procedures In accordance with Rules 13a-15 and 15d-15 under the Securities Exchange Act of 1934 (the Exchange Act), our management, under the supervision of our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(f) under the Exchange Act) as of the end of the period covered by this Quarterly Report. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of December 31, 2013. There has been no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act) that occurred during the period covered by this Quarterly Report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Part II. Other Information Item 1  Legal Proceedings None Item 1A  Risk Factors There have been no material changes to the risk factors set forth under Part I, Item 1A of our 2013 Annual Report on Form 10-K. Item 2  Unregistered Sales of Equity Securities and Use of Proceeds None Item 3  Defaults Upon Senior Securities None Item 4  Mine Safety Disclosures None 17 Table of Contents Item 5  Other Information None Item 6  Exhibits Incorporated by Reference Exhibit No. Exhibit Description Form SEC File No. Exhibit Filing Date Filed () or Furnished () Herewith (asindicated) 3.1 Memorandum, Certificate of Incorporation and Articles of Association of Unilens Vision Inc. (British, Columbia) 20-F 001-17861 3.1 07/03/1989 3.2 Certificate of Incorporation Unilens Vision Inc. (Delaware) 10-K 001-17861 3.2 09/28/2010 3.3 Unilens Vision Inc. By-Laws (Delaware) 10-K 001-17861 3.3 09/28/2010 10.1 Amended and Restated Credit and Security Agreement 8-K 000-17861 10.1 10/08/2013 10.2 Commercial Term Note 8-K 000-17861 10.2 10/08/2013 10.3 Commercial Revolving Line of Credit Note 8-K 000-17861 10.3 10/08/2013 10.4 Loan Modification and Extension Agreement 8-K 000-17861 10.4 10/08/2013 10.5 Stock Purchase Agreement 8-K 000-17861 10.5 10/082013 31.1 Certification of Michael J. Pecora pursuant to Section 302 of the Sarbanes-Oxley Act of 2002  31.2 Certification of Leonard F. Barker pursuant to Section 302 of the Sarbanes-Oxley Act of 2002  32.1 Certification of Michael J. Pecora pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  32.2 Certification of Leonard F. Barker pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  18 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILENS VISION INC. (Registrant) Date: February 14, 2014 By /s/Michael J. Pecora Name: Michael J. Pecora Title: President and Chief Executive Officer (Principal Executive Officer) Date: February 14, 2014 By /s/Leonard F. Barker Name: Leonard F. Barker Title: Vice President, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 19
